KUNKLE, J.
Epitomized Opinion
This is a proceeding in contempt based upon a journal entry which washn substance:
This case is to be dismissed at the costs of defendant, without record other than this entry on the journal of the court, upon defendant’s entering into a bond,, to the approval of the court, in the sum of $3,000.00 to the State of Ohio for the faithful performance by the defendant of all the rules and regulations promulgated by the Secretary of Agriculture of the State of Ohio governing and regulating the operation of reduction fertilizer manufacturing plants.
This bond was given'and the case was dismissed. In this proceeeding the lower court found defendant, the Greenville Fertilizer Co., guilty of contempt. Error was prosecuted to this court. Heldii
By 12137 GC. proceedings in contempt are to punish “disobedience of or resistance to a lawful writ, process, order, rule, judgment or command of a court or officer.” In the journal entry above quoted there is no order, judgment or command upon which a proceeding in contempt could be based. Judgment of Common Pleas reversed and proceedings in contempt dismissed.